Order entered August 9, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                          V.

                   HILARY THOMPSON HUTSON, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-04855-2019

                                      ORDER

      On July 19, 2021, we granted appellant’s second emergency motion for

permission to extend time to file her amended brief; ordered Janet L. Dugger,

Official Court Reporter for the 296th Judicial District Court, to file by July 26th a

corrected record appellant had requested; and ordered appellant to file her amended

brief by August 2nd. Our order was based on appellant’s statements in her motion

that she (1) sought the extension, in part, because the reporter’s record is incorrect,

having what appeared to be formatting errors, (2) had requested Ms. Dugger file a
corrected record, and (3) anticipated Ms. Dugger would file the corrected record

“forthwith.”

      The corrected record has not been filed to date, and by emergency motion

filed August 3, 2021, appellant requests we “compel” Ms. Dugger to file the record

and extend the deadline for filing the amended brief. In this motion, appellant

states in a footnote that, in motions to correct the reporter’s record, she noted that

the record (a) was “missing two (2) transcripts,” (b) has “wrong style and cause

number,” (c) has “two (2) different dates for hearing in single transcript,” (d) has

“evidence attributed to appellee [that] was submitted by appellant,” and (e) has a

master index that is incorrect, etc.”

      We note that, from a review of the motions appellant has filed in the Court,

the motions to correct the reporter’s record appear to be motions that were

referenced in appellant’s May 6, 2021 amended emergency motion to extend time

to file brief and were filed in the trial court after we denied appellant’s April 8,

2021 “challenge to the record,” in relevant part, because it made only general

assertions. We further note that nothing before the Court reflects the trial court has

ruled on the motions, and since the filing of appellant’s August 3rd emergency

motion, Ms. Dugger has filed a letter stating the record she filed is “certified and

correct to the best of [her] ability” and no corrected record will be filed.

Accordingly, to the extent appellant asks the Court to “compel” Ms. Dugger to file
a record that corrects the “errors” noted above, we DENY the motion.      We

GRANT the extension request to the extent we ORDER appellant to file the

amended brief no later than August 19, 2021. We caution appellant that further

extension requests will not be granted absent exigent circumstances.



                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE